Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the RCE filed 6/10/22.
	Claims 1-14 are pending.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding each of the independent claims 1, 4, 7, and 8, the prior art of record does not teach or suggest the entirety of the claim limitations when the claims are viewed as a whole.  With regard to the newly added limitations “wherein when the suspended connection … the service request message” in each independent claim, these limitations are taught by the Kim2 reference (US 2019/0141776) in paragraph no. 0284.  However, the Kim2 reference cannot be reasonably combined with the remaining three prior art references of record, and hence, the independent claims, when viewed as whole, are patentable over the prior art of record.  The remaining dependent claims are allowable in view of their dependence from their respective independent claims.
Kim et al., US 2014/0334371, (“Kim”) is the closest prior art of record.  It teaches a UE receiving system information from a base station and the system information includes various parameters.  When the UE receives the system information from the base station, the UE determines whether or not the base station supports certain functions such as context preservation.  The UE also retains its context information.  However, Kim, along with the remaining prior art of record, does not teach or suggest the entirety of the claim limitations of each independent claim, when the independent claims are viewed as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414